Case 2:20-cv-00203-RJB Document 4-1 Filed 02/12/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT

for the

Western District of Washington

United States of America

 

Plaintiff(s)
V. Civil Action No. 2:20-cv-00203-RJB

King County, Washington; Dow Constantine, in his
official capacity as King County Executive

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) King County, c/o King County Prosecuting Attorney's Office
Attn: Civil Process Clerk
King County Courthouse
516 3rd Ave., W400
Seattle, WA 98104

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Michael J. Gerardi

United States Department of Justice
Civil Division, Federal Programs Branch
1100 L St., NW, Rm. 12212
Washington, DC 20005

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

 
  

Date: 02/12/2020 teh on
Signature of Clerk dr Deputy C aa 4
Case 2:20-cv-00203-RJB Document 4-1 Filed 02/12/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 2:20-cv-00203-RJB

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

71 I personally served the summons on the individual at (place)

 

on (date) or

 

[1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
| returned the summons unexecuted because > Or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
